NUTRACEA 21.01 Subsidiaries (100% owned unless noted) Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Global Nutra, Inc. a Nevada corporation Global Nutra Solutions LLC a Delaware limited liability company Grainnovations, Inc. a Delaware limited liability company Grainnovations, Inc. a Tennessee corporation Grain Enhancements LLC(47.5% interest) a Delaware limited liability company Irgovel - Industria Riograndens De Oleos Vegetais Ltda a limited liability company organized under the laws of the Federative Republic of Brazil Medan LLC a Delaware limited liability company PT Panganmas Inti Nusantara(51% interest) an Indonesian company Nutra S.A. LLC a Delaware limited liability company NutraCea Brazil Ltda a limited liability company organized under the laws of the Federative Republic of Brazil NutraCea/Cura LLC(90% interest) a Delaware limited liability company NutraCea Offshore LTD a company organized under the laws of the Cayman Islands Nutramercials, Inc. a Nevada corporation Infomaxx, LLC, a Delaware limited liability company NutraPhoenix, LLC a Delaware limited liability company Nutrastar Technologies Incorporated a Nevada corporation NutraGlo® Incorporated a Nevada corporation NutraStarSport, Inc. a Nevada corporation Rice Rx, LLC(50% interest) a Delaware limited liability company Rice Science LLC(80% interest) a Delaware limited liability company The RiceX Company a Delaware corporation RiceX Nutrients, Inc. a Montana corporation
